DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see amendment and remarks, filed March 2, 2022, with respect to previously presented rejection of claims 7, 9, 11, 12 and 22 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The previously presented rejection of claims 7, 9, 11, 12 and 22 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed March 2, 2022, with respect to rejection of claims 9-12 and 22 under 35 U.S.C. 112(d) have been fully considered and are persuasive.  The rejection of claims 9-12 and 22 under 35 U.S.C. 112(d) has been withdrawn. 
Applicant's arguments filed March 2, 2022 with respect to rejection of claims 1, 2, 4, 6, 7, 9-12 and 21 under 35 U.S.C. 103 as being unpatentable over Stubstad et al. U.S. patent no. 3,867,728 (“Stubstad”) in view of McClellan et al. U.S. publication n. 2007/0179621 (“McClellan”); and rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Stubstad in view of McClellan and further in view of Mansmann et al. U.S. publication no. 2007/0224238 A1 (“Mansmann”) have been fully considered but they are not persuasive. 
Applicant argues that the applied prior art fails to teach the claim limitation of “the rigid support comprising both pores and channels” and “one or more threads stitched to the fibre layer and through the body, through channels of the support and underneath the support” substantially as required by the claim amendment along with all of the other recitations contained within the claims.  
Primary reference to Stubstad teaches the abovementioned limitations in accordance with the scope of the claims.  In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant apparently relies (i.e., pores and channels configured differently from one another and/or other features provided in the specification and/or suggested by the remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For example, the rigid perforate metal screen (e.g., col. 8, line 1; col. 5, line 50, etc.) of Stubstad running through the biocompatible elastomer(s) forming the device may be interpreted as the claimed “rigid support”.  Among other things, Stubstad discloses “the outermost layer of the core element may be made from a reinforced metal screen capable of integration with the elastomer used and having stitches passing through its pores.  Specifically stiffened end plates may be desirable…”  (col. 5, lines 48-53; and figures 1 and 2).  In one example, the perforated openings of the metal screen of Stubstad that are void of the disclosed threads may be interpreted as the claimed “pores,” while the “pores having stitches passing therethrough” may be interpreted as the claimed “channels”.  There is no limitation in the claim to preclude this interpretation.  Moreover, among other things, the claim scope requires “one or more threads” stitched and passing through the claim locations. As such, the “one or multiple” disclosed threads of Stubstad meet the claim’s requirement.  For example, Stubstad discloses “threads stitched to the fibre layer” (i.e., fibre layer is at least one of 19, 20, 21, 19’, 20’, 21’) (see figures 1 and 2; and at least col. col. 8, lines 11-13; col. 8, lines 33-38; and; col. 9, lines 49-52, etc.). Moreover, at least col. 5, lines 15-28, and/or col. 5, lines 48-52 of Stubstad teaches stitching at least partially passing through the elastomer forming the body/core (at least one of 17, 17’, 16, and elastomer impregnated in 19, etc. ). Stubstad further discloses the threads stitched through channels of the support (e.g., col. 5, lines 48-53, etc.).  Moreover, depending on the orientation which the device is held [i.e., for which end 11 or 12 is ‘top’ or ‘bottom’-see figure 2-] one or more threads extend ‘underneath the support’ including threads 24 extending entirely across an area ‘underneath the support’, and various other one or more threads such as and including threads 29 (e.g., col. 5, lines 48-53; col. 8, lines 33-38; and col. 9, lines 49-53) and threads disclosed in mesh and weaving of layers, etc. (e.g., col. 8, lines 2-32, etc.) that extend ‘underneath’ at least some (even if it is small) portion of support. 
Applicant further argues lack of motivation to combine features of references to arrive at the claimed invention. However, the arguments are not persuasive for at least the reasons discussed herein above, as no modification of the primary reference [Stubstad] is required to arrive at the amended scope/feature in question as recited in amended independent claim 1.
Applicant fails to particularly point out any errors with respect to the non-statutory double patenting rejection(s). Applicant fails to file an approved terminal disclaimer to overcome the non-statutory double patenting rejection(s). The non-statutory double patenting rejection(s) is/are maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7, 10, 12, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to recite “the body further comprises at least one layer of fibers at least partially within the body….”  It is unclear how the layer of fibers may be said to be both a portion of the body and be provided there.  Is the claim attempting to specify “… the layer of fibres at least partially within the biocompatible hydrogel of the body…”?  An amendment specifying this feature or the like would overcome this rejection.
Claim 4 depends from amended independent claim 1. It is unclear what, if any, further limitation claim 4 adds to amended independent claim 1. Claim 1 has been amended to require “a porous rigid support” in line 4. Claim 4 requires “the support comprises a porous material”.
Claim 7 depends from amended independent claim 1. Claim 1, as amended, requires “a porous rigid support comprising both pores and channels running therethrough”.  Claim 7 requires “the support comprises an array or network of apertures, cavities, pores or channels therethrough”.  When read in light of the original disclosure, it is unclear if the features in claim 7 are intended to further limit the features of amended claim 1, or if they are intended to be provided in addition thereto. 
Claim 10 depends from amended independent claim 1.  Claim 1 has been amended to require “…at least one layer of fibres … on top of the rigid support” in lines 6-7.  Claim 10 requires “the network or layer of fibres is located above the rigid support”.  The recitation of “network of fibres” fails to possess antecedent basis for the layer of fibres recited in amended independent claim 1. The recitation of “located above” found in dependent claim 10 is broader than the limitation “on top of the rigid support” as required by amended independent claim 1.  Thus, the limitation of claim 10 fails to further limit the amended limitation of claim 1, upon which it depends.
Claim 21 includes an improper Markush grouping. MPEP 2117.  The claim indefinitely states “at least one material selected from” followed by a list containing the conjunction “or”. However, it is unclear what the list consists of due to the conjunction “or”. The conjunction “and” should be used to definitively show what the list of selectable alternatives contains.
Claim 22 includes an improper Markush grouping. MPEP 2117.  The claim indefinitely states “a biocompatible fibre material selected from” followed by a list containing the conjunction “and/or”. However, it is unclear what the list consists of due to the conjunction “or”. The conjunction “and” [alone] should be used to definitively show what the list of selectable alternatives contains.
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph: 
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4 and 10 fails to add any additional limitation to amended claim 1, upon which they depend. See rejection of claims 4 and 10 under 35 U.S.C. 112(b) above for additional information.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 10, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stubstad et al. U.S. patent no. 3,867,728 (“Stubstad”) in view of McClellan et al. U.S. publication no. 2007/0179621 (“McClellan”).
Regarding claims 1, 4 and 10, Stubstad discloses an implantable tissue repair device (10, seq. or at least one portion 11, 12 thereof or the like), comprising: a body (including at least one or more of 17, 17’, 16, 19, or pores of embedded fabrics or the like, etc.) comprising a biocompatible elastomer (e.g., see at least col. 7, lines 45-48, 55-59 and 63-65, col. 8, lines 2-8, etc.), and a porous (in one example the claimed ‘pores’ making the rigid support ‘porous’ are formed by the perforations of the metal screen that are void of threads – which threads pass through other claimed ‘channels’ of the metal screen-e.g., col. 8, line 1; col. 5, lines 48-53, etc.) rigid support (e.g., 18, 18’ or the like formed as a metal screen or the like --described at least at figure 2 and col. 5, lines 48-53,  col. 7, line 66, through col. 8, line 2; col. 9, lines 27-30, etc.) comprising both pores (see above) and channels (in one example the claimed ‘channels’ are differentiated by the claimed ‘pores’ as being the perforations of the metal screen through which threads extend) therethrough (col. 8, line 1; col. 5, lines 48-53, etc.) at least partially located within the body, or connected to the body (see at least figure 2 and col. 5, lines 48-53,  col. 7, line 66, through col. 8, line 2; col. 9, lines 27-30, etc.), wherein the body (including at least one of 17, 17’, 16, 19, or pores of embedded fabrics or the like, etc.) further comprises at least one network or layer of fibers (20 and/or 21 and/or other disclosed Dacron, etc.) (e.g., see at least figure 2; col. 8, lines 2-25, etc.) on ‘top of’ and located ‘above’ [i.e., reference to ‘top’ and ‘above’ depends on orientation of ‘top or bottom’ 11, 12 as held in space- see figures 1 and 2] the rigid support (18 or 18’ or the like) (e.g., figure 2), and the device further comprises “one or more threads” stitched and passing through claim locations. As such, the “one or multiple” disclosed threads of Stubstad meet the claim’s requirements.  For example, Stubstad discloses “threads stitched to the fibre layer” (i.e., fibre layer is at least one of 19, 20, 21, 19’, 20’, 21’) (see figures 1 and 2; and at least col. 4, lines 15-19; col. col. 8, lines 8-13; col. 8, lines 33-38; and; col. 9, lines 49-52, etc.). Moreover, at least col. 5, lines 15-28, and/or col. 5, lines 48-52 of Stubstad teaches stitching at least partially passing through the elastomer forming the body/core (at least one of 17, 17’, 16, and elastomer impregnated in 19, etc. ). Stubstad further discloses the threads stitched through channels of the support (e.g., col. 5, lines 48-53, etc.).  Moreover, depending on the orientation which the device is held [i.e., for which end 11 or 12 is ‘top’ or ‘bottom’-see figure 2-] one or more threads extend ‘underneath the support’ including threads 24 extending entirely across an area ‘underneath the support’, and various other one or more threads such as and including threads 29 (e.g., col. 5, lines 48-53; col. 8, lines 33-38; and col. 9, lines 49-53) and threads disclosed in mesh and weaving of layers, etc. (e.g., col. 8, lines 2-32, etc.) that extend ‘underneath’ at least some (even if it is small) portion of support. 
Stubstad is silent regarding the elastomer is hydrogel substantially as claimed.
In the same field of endeavor, namely implantable repair devices, McClellan expressly teaches that hydrogel is a known biocompatible elastomer material selectable among known biocompatible elastomeric materials on the basis of its suitability for the intended use as a matter of obvious design choice (e.g., see at least paragraph [0094]).  Also note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to select a hydrogel material as the biocompatible elastomer of Stubstad in view of McClellan as a known suitable selectable material on the basis of suitability for forces within the body to which the implant is subjected with predictable results and a reasonable expectation of success.
Regarding claims 2 and 7, Stubstad discloses the rigid support  (e.g., 18, 18’ or the like formed as a metal screen or the like --described at least at figure 2 and col. 5, lines 48-53,  col. 7, line 66, through col. 8, line 2; col. 9, lines 27-30, etc.) comprises a rigid framework or rigid plate (i.e., ‘endplate’- col. 5, line 52), wherein the support (18’ or the like) comprises an array or network of apertures, cavities, pores, or channels there through (e.g., see at least figure 2; and col. 5, lines 48-53,  col. 7, line 66, through col. 8, line 2; col. 9, lines 27-30, etc.).
Regarding claim 12, Stubstad further discloses the threads (29 or the like) stitched to the fibre layer (20 and/or 21) further travel around a side of the support (i.e., periphery of the device), laterally and/or vertically (e.g., see at least figure 1; col. 8, lines 32-38; col. 9, lines 50-53; col. 11, lines 23-26, etc.).
Regarding claim 21, as described supra, Stubstad in view of McClellan teaches the invention substantially as claimed. Moreover, it is well-known in the art that a known biocompatible elastomeric hydrogel includes at least one material selected from silk fibroin, gelatin, fibrin, fibronectin, alginate, collagen, hyaluronic acid and chondroitin sulphate, or derivatives thereof. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the suitable hydrogel material from the abovementioned alternatives based on the suitability for the intended surgical procedure or use thereof with predictable results and a reasonable expectation of success. For the above official notice, see, for example, evidence to Prewett et al. U.S. publication no. 2009/0149958 claim 4.  It is noted that Examiner has taken official notice in the previous non-final office action mailed May 25, 2021 and Applicant did not contest this statement. MPEP 2144.03.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stubstad et al. U.S. patent no. 3,867,728 (“Stubstad”) in view of McClellan et al. U.S. publication no. 2007/0179621 (“McClellan”), as applied above, and further in view of Mansmann et al. U.S. publication no. 2007/0224238 A1 (“Mansmann”).
Regarding claim 22, as described supra, Stubstad in view of McClellan teaches the invention substantially as claimed. Stubstad in view of McClellan, as applied above, is silent regarding the fibres in the fibre network or layer are formed of a biocompatible fibre material selected from silk, cellulose, alginate, gelatin, fibrin, fibronectin, collagen, hyaluronic acid and chondroitin sulphase or derivatives and/or mixtures thereof.
In the same field of endeavor, namely an implantable tissue repair device, Mansmann teaches a fibre network or layer (reinforcement in a hydrogel) including collagen derivatives or mixtures including collagen (e.g., see at least paragraphs [0044] and [0078]-[0080], etc.), wherein the use of collagen enhances the bio-integration of the device into the patient.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using a collagen derivative or mixture including collagen in the fibre network or layer of Stubstad in view of McClellan in order to optimize the bio-integration of the device into the patient as a selectable material based on suitability for the intended use of bio-integration with predictable results and a reasonable expectation of success. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 7, 10, 12, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 13-27 of copending Application No.16/615,357 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are narrower than the claims of the present application in some regards (for example, requirement for anchoring features). However, species anticipates genus (no claim requirement to prohibit anchoring features). In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Moreover, the claims of the present application are narrower than the claims of the reference application in other regards. Such as inclusion of a rigid support structure. However, rigid support structures in implantable materials are known for at least the reasons described herein above. It would have been obvious to one of ordinary skill in the art at the time of the invention to selectably include a rigid support structure in the device of the claimed invention of the reference application in order to strengthen the implant for a particular surgical application with predictable results and a reasonable expectation of success. The presently claimed invention as compared to the claims of the reference application do not appear patentably distinct.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Derwin et al. U.S. publication no. 2015/0230913 A1 teaches a reinforced tissue graft including stitching a reinforcing pattern through a device (e.g., see at least figures; abstract and paragraph [0063], etc.).
Patel et al. U.S. publication no. 2009/0306688 A1 teaches stitching and reinforcement through a flexible implant material (e.g., see at least abstract and figures).
Mansmann U.S. publication no. 2002/0183845 A1 teaches an invention (100) that anticipates at least independent claim 1 for at least those reasons discussed in the restriction requirement.
Gosset et al. U.S. publication no. 2012/0209390 A1 teaches an implantable tissue repair device (1 or the like) including a body (20) and a rigid support (10) at least partially located within the body or device, or connected to the body or device, wherein the rigid support includes pores (formed by grating 14) and wherein portions 10 and 20 may be sutured together (e.g., see at least paragraph [0030]).  Gosset may be modified to include a fibre reinforcement layer or network to improve the durability of the articular surface member as shown at least by prior art to Mansmann et al. U.S. publication no. 2007/0224238 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774